Citation Nr: 1339571	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-32 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair.

2.  Entitlement to an initial rating in excess of 10 percent for left ulnar neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1990 under other than honorable conditions, and from December 2003 to January 2006 under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2012, the Veteran testified at a video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.   

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  However, VMBS includes VA treatment records dated from January 23, 2013 to April 3, 2013 (with a search conducted to June 10, 2013), which were considered by the agency of original jurisdiction (AOJ) in the June 2013 supplemental statement of the case.  

In February 2013, the case was remanded for additional development; however, the Board finds that due process once again requires a REMAND.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Additionally, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Relevant to all of the claims on appeal, in the February 2013 remand, the Board directed that VA treatment records dated from June 18, 2010 to the present be associated with the Veteran's claims folder.  A March 2013 print-out documents the agency of original jurisdiction's (AOJ's) request for treatment records dated from September 30, 2010 to January 23, 2013.  In the June 2013 supplemental statement of the case (SSOC), the AOJ lists as evidence VA treatment records dated from September 30, 2010 through January 23, 2013, and from January 23, 2013 to April 3, 2013 (with a search conducted to June 10, 2013).  While VBMS contains a copy of VA treatment records dated from January 23, 2013 to April 3, 2013 (with a search conducted to June 10, 2013), there are no VA treatment records dated from June 18, 2010, to January 23, 2013 contained in the paper claims file, or either paperless file.  Therefore, a remand is necessary in order to obtain VA treatment records from the Houston, Texas, VA Medical Center (VAMC) dated from June 18, 2010 to January 23, 2013, to specifically include those referenced in the June 2013 SSOC, but not of record.  

Relevant to the Veteran's cervical spine claim, the Veteran submitted private treatment records, to include a September 2011 examination that shows normal alignment of the cervical spine.  On the most recent April 2013 VA examination, the Veteran denied guarding and/or muscle spasm, and an X-ray of the Veteran's cervical spine shows good alignment.  However, the examiner opined that, despite the fact there was no current muscle spasm or guarding severe to cause abnormal spinal contour, she would consider intermittent severe spasm at least as likely as not to cause spinal abnormality in X-ray.  The Board is unclear as to the meaning of the opinion.  Therefore, an addendum opinion is necessary in order for the examiner to reconcile her opinion with the evidence of record, to include the Veteran's statements denying muscle spasms and guarding, as well as the X-ray showing good cervical alignment.  Additionally, the examiner is asked to identify the abnormal spinal contour that she believes is as least as likely as not caused by any intermittent severe spasm.

The Board further notes that the April 2013 VA examiner noted that the Veteran's cervical spine disability resulted in mild neurological symptomatology.  Indeed the examiner identified the C7 nerve roots (middle radicular group, which is evaluated under Diagnostic Code 8511) that were affected.  Therefore, upon the readjudication of the Veteran's claim, the AOJ should specifically consider whether the Veteran is entitled to a separate rating for neurological impairment related to his cervical spine disability (separate and distinct from his ulnar neuropathy, which has been evaluated under Diagnostic Code 8516 pertinent to the ulnar nerve).

Finally, the Board notes that the Veteran has been contacted at two different addresses during the course of the appeal: one on [redacted] and one [redacted].  The June 2013 supplemental statement of the case was sent to the [redacted] addressed and returned as undeliverable.  Therefore, the AOJ should confirm the Veteran's address and ensure that all future documents are sent to the proper address.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's file (to include the electronic claims file) all VA treatment records from the Houston VAMC dated from June 18, 2010 to the January 23, 2013.  All reasonable attempts should be made to obtain such records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner 
who conducted the Veteran's April 2013 VA examination. The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, the examiner is asked to reconcile her opinion that, despite the fact there was no current muscle spasm or guarding severe to cause abnormal spinal contour, she would consider intermittent severe spasm at least as likely as not to cause spinal abnormality in X-ray with the Veteran's statements denying muscle spasm and guarding, and the X-rays showing good cervical spine alignment.  The examiner should specifically address the following inquiries:

(A)  What is the basis for a finding of intermittent severe muscle spasm?    

(B)  What is the basis of the opinion that intermittent severe muscle spasm is at least as likely as not to cause spinal abnormality in X-ray?

(C)  What is the spinal contour abnormality that results from the intermittent severe muscle spasm?

The examiner should provide a complete rationale for any opinions offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In so doing, the AOJ should consider whether a separate rating for neurological impairment associated with the Veteran's cervical spine disability, with specific consideration of the April 2013 examination that shows mild cervical radiculopathy of the C7 nerve roots, within the middle radicular group, is warranted.  In this regard, the Board notes that the middle radicular group is evaluated under Diagnostic Code 8511 while the Veteran's service-connected ulnar neuropathy is evaluated under Diagnostic Code 8516.  For any claim not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  In this regard, the AOJ should confirm the Veteran's address and ensure that all documents are sent to the proper address.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


